 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1145 
In the House of Representatives, U. S.,

March 15, 2010
 
RESOLUTION 
Recognizing the University of Arizona’s 125 years of dedication to excellence in higher education. 
 
 
Whereas the University of Arizona was authorized by Arizona's 13th Territorial Assembly on March 12, 1885;  
Whereas the University of Arizona is the flagship university of the State of Arizona and, true to its land-grant heritage, is dedicated to building a better Arizona through access, quality, and discovery;  
Whereas classes at the University of Arizona first met in 1891 with 32 students in Old Main, the first building constructed on campus;  
Whereas the University of Arizona is Arizona’s only member of the prestigious 62-member Association of American Universities;  
Whereas the University of Arizona is committed to an accessible, quality education for all, maintaining the third lowest tuition rate of any public university among the Association of American Universities;  
Whereas the University of Arizona is ranked No. 15 among public universities by the National Science Foundation for research and development;  
Whereas the University of Arizona offers 122 undergraduate degrees, 217 graduate programs, and 3 professional schools including pharmacy, medicine, and law;  
Whereas the University of Arizona has over 225,000 alumni in all 50 States and across the world, including a former U.S. Secretary of the Interior and a former U.S. Surgeon General;  
Whereas the University of Arizona is recognized as an international leader in research and innovation in many fields including optics, water research, and astronomy;  
Whereas the University of Arizona has achieved remarkable success in athletics, winning 20 national championships, including 8 softball titles and the 1997 men’s basketball title;  
Whereas University of Arizona students have consistently answered the call to service as memorialized by the clock tower of the Student Union Memorial Center, home to a bell rescued from the USS Arizona after the attack on Pearl Harbor on December 7, 1941;  
Whereas the University of Arizona played a leading role in NASA’s Phoenix Mars Mission, leading to the discovery of water on Mars and furthering the understanding of the Martian condition using advanced robotics; and  
Whereas the University of Arizona is dedicated to a more sustainable energy future as reflected in its selection to and achievement in the U.S. Department of Energy’s distinguished Solar Decathlon: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the University of Arizona for 125 years of dedication to excellence in higher education;  
(2)congratulates the University of Arizona on the occasion of its 125th anniversary, and  
(3)expresses thanks to the University of Arizona for its contribution to the betterment of the United States.  
 
Lorraine C. Miller,Clerk.
